DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the cancellation of claim 9 received on April 25, 2021.  Claims 1-8 and 10-16 are pending.  A complete action on the merits appears below.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannan (US 2012/0172863 A1).
Regarding claim 1, Brannan teaches a circular microwave ablation antenna (Fig. 1; probe 100), comprising a needle head (Fig. 3; protective cap 390 covers end cap assembly 360), a needle bar (Fig. 3; outer tubular member 235), a coaxial cable (Fig. 1; cable assembly 15 contains inner conductor 220), a conduit (Fig. 3; fluid inflow conduit 331 is formed by inner tubular member 231), and a choke ring (Fig. 350), wherein the circular microwave ablation antenna (Fig. 3; probe 100) is provided with a chamber (Fig. 3; lumen or fluid outflow conduit 335), the chamber accommodates the coaxial cable and the conduit (Fig. 3; inner conductor 220 is within outer tubular member 235), a water inlet channel is disposed between the conduit and the coaxial cable (Para. [0035]; Fig. 3; fluid inflow conduit 331 contains coolant fluid “F” which may be water, for the purpose of removing heat from the cable assembly during the delivery of energy such as microwave energy to the probe 100), and a water return channel is disposed between the conduit and the needle bar (Fig. 3; fluid outflow conduit 335 is located between inner tubular member 231 and outer tubular member 235); the chamber and the conduit extend forward to a front end of the circular microwave ablation antenna (Fig. 3; coolant chamber 338 connects fluid inflow conduit 331 and fluid outflow chamber 335), and an antenna emission window is at least partially located in the conduit to enable the a cooling medium to cool an area of the antenna emission window; a part of the conduit in a microwave emission area is made of a microwave permeable material, so that the a microwave radiates outward, and the rest of the conduit is made of a microwave shielding material (Fig. 3; distal arm 380 and proximal arm 370 formed of conductive materials align at junction member 311  which is made of dielectric material 310 and are supported by inner conductor 220 to comprise the distal radiating portion which is located distal the metallic inner tubular member 231); the choke ring is located at a rear side of the microwave emission area (Fig. 3; balun sleeve 350 is located proximal the junction member 311) and is hermetically fixed to the conduit (Fig. 2A & 3; balun sleeve 350 of cable assembly 15 is fluidly sealed to housing 250A through an o-ring 211 within groove 58 and housing 250A is connected to inner tubular member 231 through sealing engagement portion 276), so that the choke ring blocks the microwave (Fig. 3; balun sleeve 350 is comprised of a conductive material and surrounds inner conductor 220), a gap is provided between the choke ring and the needle bar, for the a backflow of the cooling medium (Fig. 3; fluid outflow conduit is provided between balun sleeve 350 and outer tubular member 235
Regarding claim 2, Brannan teaches the circular microwave ablation antenna of claim 1, wherein the needle head (Fig. 3; protective cap 390 covers end cap assembly 360) is provided with a blind hole (Fig. 3; distal chamber portion 367), and a pole core (Fig. 3; distal arm 380 of antenna assembly 12) is arranged in the blind hole (Fig. 3; distal chamber portion 367), an inner conductor (Fig. 3; inner conductor 220) of the coaxial cable (Fig. 3; cable assembly 15) is connected to the pole core (Fig. 3; distal arm 380 of antenna assembly 12), the antenna emission window (Fig. 3; distal arm 380 and proximal arm 370 formed of conductive materials align at junction member 311  which is made of dielectric material 310 and are supported by inner conductor 220 to comprise the distal radiating portion which is located distal the metallic inner tubular member 231) is formed between the pole core (Fig. 3; distal arm 380 of antenna assembly 12) and an outer conductor of the coaxial cable (Fig. 3; proximal arm 370 of antenna assembly 12), and the a front end of the conduit abuts against a bottom of the blind hole (Fig. 3; distal most portion of fluid inflow conduit 331 meets distal chamber portion 367 of end cap assembly 360 at interior chamber 365).   
Regarding claim 7, The circular microwave ablation antenna of claim 1, wherein the conduit (Fig. 3; fluid inflow conduit 331 is formed by inner tubular member 231) is provided with a first sub-conduit (Fig. 3; chamber 338) and a second sub-conduit (Fig. 3; fluid inflow conduit 331), the first sub-conduit is close to the needle head (Fig. 3; protective cap 390 covers end cap assembly 360) as compared to the second sub-conduit, the first sub-conduit is made of an insulation material (Fig. 3; is formed by connector portion 368 comprised of Para. [0063] a material having low electrical conductivity such as glass, polymer, or ceramics), the rear portion of the first sub- conduit is hermetically connected to the second sub-conduit or the choke ring (Fig. 2A & 3; connector portion 368 is connected to outer tubular member 235 through the sealing material of a heat-resistant adhesive 302, outer tubular member 235 is connected to housing 250A through sealing engagement 286 and housing 250A is connected to inner tubular member 231 through sealing engagement portion 276); the second sub- conduit is made of a 231 being comprised of a variety of different conductive materials), a front portion of the second sub-conduit is hermetically fixed to the choke ring (Fig. 2A & 3; balun sleeve 350 of cable assembly 15 is fluidly sealed to housing 250A through an o-ring 211 within groove 58 and housing 250A is connected to connector portion 368 as connector portion 368 is connected to outer tubular member 235 through the sealing material of a heat-resistant adhesive 302 ) through a welding (Para. [0074] discusses attaching balun short 351 to cable assembly 15 through any variety of welding techniques such as soldering or laser welding).  
Regarding claim 8, Brannan teaches circular microwave ablation system (Fig. 1; electrosurgical system 10), comprising a circular microwave ablation antenna (Fig. 1; probe 100), wherein the circular microwave ablation antenna comprises a needle head (Fig. 3; protective cap 390 covers end cap assembly 360), a needle bar (Fig. 3; outer tubular member 235), a coaxial cable (Fig. 1; cable assembly 15 contains inner conductor 220), a conduit (Fig. 3; fluid inflow conduit 331 is formed by inner tubular member 231), and a choke ring (Fig. 3; balun sleeve 350), the circular microwave ablation antenna (Fig. 3; probe 100) is provided with a chamber (Fig. 3; lumen or fluid outflow conduit 335), the chamber accommodates the coaxial cable and the conduit (Fig. 3; inner conductor 220 is within outer tubular member 235), a water inlet channel is disposed between the conduit and the coaxial cable (Para. [0035]; Fig. 3; fluid inflow conduit 331 contains coolant fluid “F” which may be water, for the purpose of removing heat from the cable assembly during the delivery of energy such as microwave energy to the probe 100), and a water return channel is disposed between the conduit and the needle bar (Fig. 3; fluid outflow conduit 335 is located between inner tubular member 231 and outer tubular member 235); the chamber and the conduit extend forward to a front end of the circular microwave ablation antenna (Fig. 3; coolant chamber 338 connects fluid inflow conduit 331 and fluid outflow chamber 335), and an antenna emission window is at least partially located in the conduit to enable a cooling medium to cool an area of the antenna emission window; a part of the conduit in a microwave emission area is made of 380 and proximal arm 370 formed of conductive materials align at junction member 311  which is made of dielectric material 310 and are supported by inner conductor 220 to comprise the distal radiating portion which is located distal the metallic inner tubular member 231); the choke ring is located at a rear side of the microwave emission area (Fig. 3; balun sleeve 350 is located proximal the junction member 311) and is hermetically fixed to the conduit (Fig. 2A & 3; balun sleeve 350 of cable assembly 15 is fluidly sealed to housing 250A through an o-ring 211 within groove 58 and housing 250A is connected to inner tubular member 231 through sealing engagement portion 276), so that the choke ring blocks the microwave (Fig. 3; balun sleeve 350 is comprised of a conductive material and surrounds inner conductor 220), a gap is provided between the choke ring and the needle bar for a backflow of the cooling medium (Fig. 3; fluid outflow conduit is provided between balun sleeve 350 and outer tubular member 235).  
Regarding claim 10, Brannan teaches the circular microwave ablation antenna of claim 8, wherein the needle head (Fig. 3; protective cap 390 covers end cap assembly 360) is provided with a blind hole (Fig. 3; distal chamber portion 367), and a pole core (Fig. 3; distal arm 380 of antenna assembly 12) is arranged in the blind hole (Fig. 3; distal chamber portion 367), an inner conductor (Fig. 3; inner conductor 220) of the coaxial cable (Fig. 3; cable assembly 15) is connected to the pole core (Fig. 3; distal arm 380 of antenna assembly 12), the antenna emission window (Fig. 3; distal arm 380 and proximal arm 370 formed of conductive materials align at junction member 311  which is made of dielectric material 310 and are supported by inner conductor 220 to comprise the distal radiating portion which is located distal the metallic inner tubular member 231) is formed between the pole core (Fig. 3; distal arm 380 of antenna assembly 12) and an outer conductor of the coaxial cable (Fig. 3; proximal arm 370 of antenna assembly 12), and the a front end of the conduit abuts against a bottom of 331 meets distal chamber portion 367 of end cap assembly 360 at interior chamber 365).   
Regarding claim 15, The circular microwave ablation antenna of claim 8, wherein the conduit (Fig. 3; fluid inflow conduit 331 is formed by inner tubular member 231) is provided with a first sub-conduit (Fig. 3; chamber 338) and a second sub-conduit (Fig. 3; fluid inflow conduit 331), the first sub-conduit is close to the needle head (Fig. 3; protective cap 390 covers end cap assembly 360) as compared to the second sub-conduit, the first sub-conduit is made of an insulation material (Fig. 3; is formed by connector portion 368 comprised of Para. [0063] a material having low electrical conductivity such as glass, polymer, or ceramics), the rear portion of the first sub- conduit is hermetically connected to the second sub-conduit or the choke ring (Fig. 2A & 3; connector portion 368 is connected to outer tubular member 235 through the sealing material of a heat-resistant adhesive 302, outer tubular member 235 is connected to housing 250A through sealing engagement 286 and housing 250A is connected to inner tubular member 231 through sealing engagement portion 276); the second sub- conduit is made of a metal material (Para. [0036] discusses inner tubular member 231 being comprised of a variety of different conductive materials), a front portion of the second sub-conduit is hermetically fixed to the choke ring (Fig. 2A & 3; balun sleeve 350 of cable assembly 15 is fluidly sealed to housing 250A through an o-ring 211 within groove 58 and housing 250A is connected to connector portion 368 as connector portion 368 is connected to outer tubular member 235 through the sealing material of a heat-resistant adhesive 302 ) through a welding (Para. [0074] discusses attaching balun short 351 to cable assembly 15 through any variety of welding techniques such as soldering or laser welding).  
Regarding claim 16, Brannan teaches the circular microwave ablation antenna of claim 8, wherein the needle head (Fig. 3; protective cap 390 covers end cap assembly 360) is provided with a blind hole (Fig. 3; distal chamber portion 367), and a pole core (Fig. 3; distal arm 380 of antenna assembly 12) is arranged in the blind hole (Fig. 3; distal chamber portion 367), an inner conductor (Fig. 3; 220) of the coaxial cable (Fig. 3; cable assembly 15) is connected to the pole core (Fig. 3; distal arm 380 of antenna assembly 12), the antenna emission window (Fig. 3; distal arm 380 and proximal arm 370 formed of conductive materials align at junction member 311  which is made of dielectric material 310 and are supported by inner conductor 220 to comprise the distal radiating portion which is located distal the metallic inner tubular member 231) is formed between the pole core (Fig. 3; distal arm 380 of antenna assembly 12) and an outer conductor of the coaxial cable (Fig. 3; proximal arm 370 of antenna assembly 12), and a gap is provided between a front end of the conduit and a bottom of the blind hole (Fig. 3; proximal chamber portion 366 sits between the fluid inflow conduit 331 and the distal chamber portion 367).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US 2012/0172863 A1) in view of Brannan (US 2010/0305559 A1).
Regarding claim 3, Brannan ’63 teaches the device as substantially claimed in claim 1, Brannan ’63 further teaches the needle head protruding backwards (Fig. 3; end cap assembly 360 is composed of distal protective cap 390 and proximal end cap 364), and an inner conductor of the coaxial cable being connected to the tail of the needle head (Fig. 3; inner conductor 220 is disposed within distal chamber portion 367 of end cap 364); the antenna emission window being formed between a rear end of the 380 and proximal arm 370 formed of conductive materials align at junction member 311  which is made of dielectric material 310 and are supported by inner conductor 220 to comprise the distal radiating portion which is located distal the metallic inner tubular member 231 and electrically-conductive layer 350  of cable assembly 15 and proximal distal chamber portion 367 of end cap 364), however Brannan ’63 fails to teach the device wherein the needle head is comprised of metal. 
Brannan ’59 teaches an electromagnetic surgical ablation probe having a coaxial feedline, a cooling chamber for use within a radiating section, a choke for use with the tubing of the probe, and a conical distal tip for insertion within a patient. Brannan ’59 further teaches (Para. [0011]) the tip of the probe as being composed of either metal or plastic. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Brannan ’59 into the device of Brannan ’63 as Brannan teaches the protective cap as being formed of any suitable material such as plastic, and Brannan ’59 teaches the use of metal or plastic as being functional equivalents for a similar portion of a similar device to perform a similar task.
Regarding claim 4, Brannan ’63 in view of Brannan ’59 teaches the device as substantially claimed in claim 3, Brannan ’63 further teaches the metal head (Fig. 3; protective cap 390 covers end cap assembly 360) being connected to the needle bar (Fig. 3; outer tubular member 235) through a medium casing (Fig. 3; connector portion 368), the chamber (Fig. 3; chamber 338) being formed between the medium casing and the coaxial cable (Fig. 3; cable assembly 15), and the conduit extending forward into the chamber (Fig. 3; distal most portion of fluid inflow conduit 331 meets distal chamber portion 367 of end cap assembly 360 through chamber 338 within interior chamber 365). 
Regarding claim 5, Brannan ’63 further teaches the metal head (Fig. 3; protective cap 390 covers end cap assembly 360) being connected to the needle bar (Fig. 3; outer tubular member 235), the 338) being formed between a front end of the needle bar (Fig. 3; outer tubular member 235) and the coaxial cable (Fig. 3; cable assembly 15), and the conduit extending forward into the chamber (Fig. 3; distal most portion of fluid inflow conduit 331 meets distal chamber portion 367 of end cap assembly 360 through chamber 338 within interior chamber 365).
Regarding claim 11, Brannan ’63 teaches the device as substantially claimed in claim 8, Brannan ’63 further teaches the needle head protruding backwards (Fig. 3; end cap assembly 360 is composed of distal protective cap 390 and proximal end cap 364), and an inner conductor of the coaxial cable being connected to the tail of the needle head (Fig. 3; inner conductor 220 is disposed within distal chamber portion 367 of end cap 364); the antenna emission window being formed between a rear end of the needle head and a front end of an outer conductor of the coaxial cable (Fig. 3; distal arm 380 and proximal arm 370 formed of conductive materials align at junction member 311  which is made of dielectric material 310 and are supported by inner conductor 220 to comprise the distal radiating portion which is located distal the metallic inner tubular member 231 and electrically-conductive layer 350  of cable assembly 15 and proximal distal chamber portion 367 of end cap 364), however Brannan ’63 fails to teach the device wherein the needle head is comprised of metal. 
Brannan ’59 teaches an electromagnetic surgical ablation probe having a coaxial feedline, a cooling chamber for use within a radiating section, a choke for use with the tubing of the probe, and a conical distal tip for insertion within a patient. Brannan ’59 further teaches (Para. [0011]) the tip of the probe as being composed of either metal or plastic. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Brannan ’59 into the device of Brannan ’63 as Brannan teaches the protective cap as being formed of any suitable material such as plastic, and Brannan ’59 teaches the use of metal or plastic as being functional equivalents for a similar portion of a similar device to perform a similar task.
Regarding claim 12, Brannan ’63 in view of Brannan ’59 teaches the device as substantially claimed in claim 8, Brannan ’63 further teaches the metal head (Fig. 3; protective cap 390 covers end cap assembly 360) being connected to the needle bar (Fig. 3; outer tubular member 235) through a medium casing (Fig. 3; connector portion 368), the chamber (Fig. 3; chamber 338) being formed between the medium casing and the coaxial cable (Fig. 3; cable assembly 15), and the conduit extending forward into the chamber (Fig. 3; distal most portion of fluid inflow conduit 331 meets distal chamber portion 367 of end cap assembly 360 through chamber 338 within interior chamber 365). 
Regarding claim 13, Brannan ’63 further teaches the metal head (Fig. 3; protective cap 390 covers end cap assembly 360) being connected to the needle bar (Fig. 3; outer tubular member 235), the chamber (Fig. 3; chamber 338) being formed between a front end of the needle bar (Fig. 3; outer tubular member 235) and the coaxial cable (Fig. 3; cable assembly 15), and the conduit extending forward into the chamber (Fig. 3; distal most portion of fluid inflow conduit 331 meets distal chamber portion 367 of end cap assembly 360 through chamber 338 within interior chamber 365).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US 2012/0172863 A1) in view of Bonn (US 2009/0295674 A1).
Regarding claim 6, Brannan teaches the device as substantially claimed in claim 1, however fails to teach the choke ring being sleeved outside the conduit. Brannan further teaches (Fig. 3; Para. [0035]) changes in axial arrangement with regard to size, shape, and configuration of a variety of components such as inner tubular member 231, outer tubular member 235 and fluid inflow conduit 331. An example of changes in configuration of components may be the inner tubular member 231 being coaxially disposed about the cable assembly 15 and the outer tubular member 235 may be coaxially disposed about the inner tubular member 231
Bonn teaches a microwave antenna assembly including a feedline having an inner conductor, a radiating portion and an outer jacket acting as a jacket, and a trocar for insertion into tissue of a patient. Bonn further teaches (Fig. 2) a choke 102 being disposed about the outside of a fluid flow conduit containing a microwave ablation antenna. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Bonn into the device of Brannan as functional equivalents for achieving a similar purpose as Brannan teaches a variety of functionally equivalent configurations of tubular member and cable assembly, which contains the flow restricting member. 
Regarding claim 14, Brannan teaches the device as substantially claimed in claim 8, however fails to teach the choke ring being sleeved outside the conduit. Brannan further teaches (Fig. 3; Para. [0035]) changes in axial arrangement with regard to size, shape, and configuration of a variety of components such as inner tubular member 231, outer tubular member 235 and fluid inflow conduit 331. An example of changes in configuration of components may be the inner tubular member 231 being coaxially disposed about the cable assembly 15 and the outer tubular member 235 may be coaxially disposed about the inner tubular member 231. 
Bonn teaches a microwave antenna assembly including a feedline having an inner conductor, a radiating portion and an outer jacket acting as a jacket, and a trocar for insertion into tissue of a patient. Bonn further teaches (Fig. 2) a choke 102 being disposed about the outside of a fluid flow conduit containing a microwave ablation antenna. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Bonn into the device of Brannan as functional equivalents for achieving a similar purpose as Brannan teaches a variety of functionally equivalent configurations of tubular member and cable assembly, which contains the flow restricting member. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 2009/0187180 A1- Brannan teaches a microwave antenna assembly containing a choke outside of fluid flow tubes.
US 2010/0045559 A1- Rossetto teaches a microwave antenna assembly containing a choke surrounding an outer conductor which may contain a cooling cavity defining a radiating section. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application -or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794